Citation Nr: 1403742	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  06-01 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for pneumothorax, claimed as a chronic bronchial disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from July 1961 to December 1961 while in the Tennessee Army National Guard from February 1961 to June 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

On his December 2005 substantive appeal, the Appellant indicated that he desired a Board hearing to be held at the RO.  In response to an August 2006 letter from the RO about preparations for such a hearing, the Appellant submitted a form in September 2006 indicating the withdrawal of his request for the hearing.  As the Appellant has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2013). 

In December 2008, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, in part, to attempt to locate a missing claims file.  The Board had noted that in an August 2004 statement, the Appellant requested that the RO reopen his claim of service connection for a bronchial disorder based on the submission of new and material evidence.  In an April 2005 statement, he referenced a prior rating decision from 1976, which purportedly denied his claim for a bronchial condition.  However, the claims file did not contain any records, medical or otherwise, relating to prior VA claims or rating decisions.

Email correspondence dated in January 2009 between VA personnel reflects that a folder from the Appellant's claims file was located and associated with the existing claims file.  The first volume of his current claims file contains the Appellant's prior claims of entitlement to service connection for a collapsed lung, which was also claimed as cystic lung disease (received in September 1974, November 1975, and March 1982); medical and lay evidence associated with those claims; and rating decisions (dated in January 1975, January 1976, and March 1982) and a November 1984 Board decision denying each claim.

In the introduction to an April 2010 decision, the Board explained that as a result of remand directives to construct a rebuilt file, many documents had been located.  However, there were indications in the claims file that all medical records had not been obtained due to their age.  Therefore, rather than require the Appellant to meet the narrower standards for submitting new and material evidence to reopen his previously denied claim, and to avoid prejudicing the Appellant, the Board decided to adjudicate the matter based on the broader standards for substantiating a claim for service connection.

The April 2010 Board decision denied the Appellant's claim for service connection for pneumothorax.  The Appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision, the Court vacated the April 2010 Board decision and remanded the claim to the Board for readjudication.  The Court's Judgment and Mandate for implementation of the November 2011 decision were issued in December 2011 and February 2012, respectively.  In July 2012, the Board remanded the claim for further development consistent with the Court's Memorandum Decision.


FINDINGS OF FACT

1.  The Appellant served on a period of ACDUTRA from July to December 1961, but had already been diagnosed with pneumothorax prior to this service.

2.  The Appellant has neither established that his preexisting pneumothorax increased in severity during physical training or the medical care he received for recurrent pneumothorax during ACDUTRA nor that such an increase was beyond the natural progress of his pneumothorax disability.




CONCLUSION OF LAW

The criteria for establishing service connection for pneumothorax have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In an October 2004 letter, the RO notified the Appellant of what information and evidence is needed to substantiate his claim of service connection for pneumothorax or a chronic bronchial disorder, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  A March 2006 letter notified him of the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The October 2004 correspondence also provided the Appellant with notice that he needed new and material evidence to reopen his previously denied claim for service connection for a bronchial condition, but did not notify him of the reason(s) for any prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as noted above in the Introduction, when the Appellant filed his claim in 2004 the claims file did not include any records, medical or otherwise, relating to prior VA claims or rating decisions, and the Appellant has not been required to substantiate his claim under the new and material evidence standard.  Moreover, multiple written statements from the Appellant associated with the claims file reflect that he has actual knowledge that his claim was previously denied because the evidence revealed a preexisting pneumothorax disability that was not aggravated during his ACDUTRA service.

The Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Appellant has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the RO/AMC located a claims folder that contained the Appellant's prior claims for service connection, the rating decisions denying those claims, and a November 1984 Board decision that denied the claim of entitlement to service connection for a lung disorder.  The RO/AMC also attempted to reconstruct the original claims file, he was afforded a VA examination to obtain a medical opinion regarding the claimed pneumothorax disability, and the May 1963 letter from Dr. Carter was obtained and associated with the claims file.

The evidence of record contains the Appellant's service treatment and personnel records; post-service private treatment records from numerous sources; records from the Social Security Administration (received in September 2006 and in January 2009); letters denying employment to the Appellant; an Abstract regarding "Civilian spontaneous pneumothorax[:] treatment options and long-term results;" and lay statements of the Appellant, fellow service members, and his sister.  There is no indication of relevant, outstanding records that have not already been requested that would support the Appellant's claim that his preexisting pneumothorax was aggravated during ACDUTRA service.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In September 2009 and March 2013, the Appellant was afforded VA examinations pertinent to his claimed pneumothorax disability, and a medical expert opinion was obtained in October 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Appellant have been fulfilled with respect to the pneumothorax issue in appellate status.

Criteria & Analysis

The Appellant had previously claimed entitlement to service connection for a "collapsed lung" and "cystic lung disease."  He characterized his present claimed disability as a "bronchial condition."  The Appellant contends that his pneumothorax disability was aggravated by extensive, arduous physical training during ACDUTRA service and by untimely, improper medical attention while at Ireland Army Hospital during ACDUTRA service.  He alleges that a seven-day "delay" in inserting a closed chest tube caused irreparable damage to his lung, aggravating his preexisting disability.

Service connection may be established for disability resulting from personal injury 
or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Thus, the definitional statute makes a clear distinction between those who have served on active duty and those who have served on active duty for training.  The Court has held that this statute, in effect, means that an individual who has served only on active duty for training must establish a service connected disability in order to achieve Veteran status and to be entitled to compensation.  Furthermore, unless a claimant has established status as a Veteran, neither the presumption of soundness nor the presumption of aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

To show aggravation, a claimant who served only on ACDUTRA has the burden to 
demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of ACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).

Although an ACDUTRA claimant does not need to show that his training proximately caused the worsening of his preexisting disability, the definition of aggravation in 38 U.S.C.A. § 1153 incorporated by 38 U.S.C.A. § 101(24) requires that an ACDUTRA claimant establish that there was a causal relationship between the worsening of the claimant's preexisting condition and his ACDUTRA.  Id. at 167.

As an initial matter, the Appellant's DD Form 214 clearly indicates that his active service was active duty for training.  The Form lists the reason and authority for his transfer or discharge as "completion of [six] [months] AD TNG."  Remarks on the Form also reflect that he was "relieved from ACDUTRA and returned to State control as a member of Army National Guard of (Tennessee) to complete remaining service obligation."  He has not served on active duty, and has not established any service-connected disability.  Thus, neither the presumption of soundness nor the presumption of aggravation is applicable to the Appellant's case.  See Paulson, 7 Vet. App. at 470; Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).

In addition, the Appellant's treatment records from during and after his ACDUTRA service clearly show that he experienced a right spontaneous pneumothorax in 1959 prior to beginning ACDUTRA service in July 1961.  His statements in this regard are notably consistent throughout the record, and he has not disputed this fact.  Thus, in order to establish aggravation of a preexisting condition during a period of ACDUTRA, the Appellant has the burden of showing both that he experienced a permanent increase in disability during his period of ACDUTRA, and that such permanent increase was beyond the natural progress of that disability.  See Donnellan, 24 Vet. App. at 173-75.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"). 

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a Veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Id. at 1336. 

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  Layno, 6 Vet. App. at 469. 

Taking Davidson, Jandreau, and Layno together leads the Board to the conclusion that the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation are the factors that should be considered when determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Private treatment records reflect that the Appellant experienced additional recurrent pneumothoraces after ACDUTRA service and that he is followed for periodic treatment for diagnosed chronic obstructive pulmonary disease (COPD).  Therefore, the record reflects he has a current pulmonary or lung disability. What remains to be shown is that pneumothorax was incurred in or aggravated by his ACDUTRA service.

Service treatment records reflect that upon entrance examination into the Tennessee Army National Guard (ANG) in February 1961, the Appellant denied any history of shortness of breath, pain or pressure in his chest, or any operations.  At entrance physical examination, clinical evaluation of the lungs and chest was reported as normal, a chest x-ray was not performed, and no physical defects were noted.

The appellant's DD Form 214 reflects that he was 22 years old when he began his ACDUTRA service in July 1961.

Shortly after beginning ACDUTRA service, the Appellant presented to the dispensary on August 8, 1961.  The treatment record reads, "lung [questionable] pain chest [right]," and he was sent for an x-ray the same day.  The chest x-ray report lists pertinent clinical history as "having recurrent pain right chest - previous history disease lung."  The x-ray study was reported as negative.  He complained of chest pain again six days later on August 14.  The impression was pulled muscle.  The following day, he was placed on light duty.  On August 18, ten days after his initial complaint of chest pain, the Appellant disclosed a history of right pneumothorax two years previously [in 1959] and current symptoms of pain in the right side of his chest.  He was admitted to the Ireland Army Hospital the same day.

A narrative summary of hospitalization from August 18 to September 18, 1961, and two clinical record cover sheets dated in September 1961 were received by VA from the Appellant in August 2005.  The narrative summary of the Appellant's hospitalization detailed his reported history of a pneumothorax in 1959 that was treated by closed thoracotomy and his present history of right-sided dull chest pain similar to a "pulled muscle" of approximately one week duration that increased in severity.  He stated that marked shortness of breath was associated with the pain.  Chest x-ray on admission revealed a pneumothorax of 10 to 20 percent on the right with no evidence of tension.  On August 19, approximately 200cc of air was aspirated by needle, but the Appellant remained essentially unchanged.  His pneumothorax was monitored by subsequent chest x-ray studies on August 19, 21, 23 and 24.  The August 23 serial x-ray revealed that there was an increased pneumothorax of 30 percent.  On August 25, he underwent a closed tube thoracotomy, which he tolerated well.  On August 27, because of poor positioning, the tube was changed and by x-ray was in excellent position.  The Appellant did well and the right lung expanded.  The chest tube was removed on September 2, 1961.  He was subsequently placed on ten days of convalescent leave.  The discharge diagnosis was spontaneous pneumothorax.

A September 1961 service treatment note reflects that the Appellant presented to the dispensary the day after being released from the hospital with complaints of recurrent chest pain.  Findings from a chest x-ray performed at the emergency room the same day were reported as "[s]till parenchymal scar in the right second anterior interspace.  There is no evidence of pneumothorax."  Another September 1961 service treatment record documents his complaint of trouble with his right lung manifested by "bad pain in [his] lung."  He was placed on limited duty with no prolonged standing or marching.

During an October 1961 surgical clinic visit, he described right anterior chest pain when doing physical activity and having "'cold' chest pain [with] cough or deep breath."  On examination, the chest was clear to percussion and auscultation and there was no evidence of any pulmonary disease.  The impression was upper respiratory infection, and the Appellant was advised to stop smoking.  A chest x-ray performed six days later in October 1961 was reported as negative.  A November 1961 treatment note indicates that the Appellant's right lung collapsed twice before and he currently had pain under his right shoulder blade around to the right chest with no difficulty breathing.  The diagnosis was chest clear.  On separation examination in December 1961, chest x-ray was reported as essentially negative and clinical evaluation of the lungs and chest was reported as normal.

Treatment records dated following the Appellant's period of ACDUTRA show that he continued to suffer pulmonary conditions, including multiple pneumothoraces.  

Private treatment records dated in March 1962 indicate that the Appellant underwent a bronchoscopy with aspiration biopsy and bronchogram performed by J. Carter, M.D., at Memorial Hospital.  The diagnosis was bronchitis.

In a May 1963 letter (received by VA in November 2012) from J. Carter, M.D., who was identified as a thoracic and cardiovascular surgeon, certified that the Appellant had "been under treatment for recurrent pneumothorax and chronic bronchitis as well as a rather marked dorsal kyphosis.  Because of disability due to these conditions," Dr. Carter recommended that the Appellant be discharged from the National Guard for medical reasons.  A June 1963 letter from the Appellant to the Adjutant General of the Tennessee National Guard enclosed the letter from Dr. Carter and requested termination from service due to several disabilities.  

The Appellant's Report of Separation from the Tennessee ANG reflects that he was discharged the next day and identifies the reason for his discharge in June 1963 as physical disqualification.

Private treatment records associated with the claims file indicate that the Appellant received medical treatment for additional recurrent spontaneous pneumothoraces from a thoracic and cardiovascular surgeon, Y. Kato, M.D., at several medical facilities including Red Bank Community Hospital, Whitwell Medical Center, and Baroness Erlanger Hospital.  

Specifically, records authored by Dr. Kato detail that an August 1972 chest x-ray demonstrated right spontaneous pneumothorax and a right closed chest tube thoracotomy was performed.  However, there was continuous leakage of air and poor expansion of the right lung.  As a result, in August 1972 the Appellant underwent a right exploratory thoracotomy and pleurectomy, which revealed a ruptured bleb formation in the apex of the right lung and emphysematous lung.  Pleurectomy and wedge resection of the right apex of the lung were performed.  Dr. Kato noted that the postoperative course was complicated by further development of left spontaneous pneumothorax, which required a closed chest tube and left exploratory thoracotomy, pleurectomy, and wedge resection of the left apex and the left thorax in September 1972 after the chest tube continuously leaked air.  Postoperative course was satisfactory.  

In an October 1974 letter to the RO, Dr. Kato suggested that the Appellant should maintain light or sedentary work because there was a good possibility that he may develop another pneumothorax in either side of the chest.  In a September 1975 letter to the Social Security Administration (SSA), Dr. Kato opined that the Appellant was totally and permanently disabled as a result of right and left thoracotomy, wedge resection of right and left lungs, and pleurectomy for recurrent pneumothorax caused by multiple cystic disease of both lungs and frequent episodes of spontaneous pneumothorax.

In support of his application to reopen the previously denied claim of service connection for a collapsed lung, the Appellant submitted three lay statements in November 1975.  Each writer described his or her personal knowledge of the Appellant's "lung condition" or collapsed lung during his ACDUTRA service.  A family friend, J. A., also stated that around June 1963 a Master Sergeant approached him and discussed the Appellant's medical problem, relating that the Appellant's "doctor had written a medical request stating that the extensive field training was further damaging [the Appellant's] health and that he should be released from his duties."  

Additional residual respiratory treatment is noted in the record.  For instance, in September 1981, the Appellant was admitted to Red Bank Community Hospital (RBCH) with complaints of progressive chest pain.  Although no evidence of pneumothorax was found, he was diagnosed with respiratory infections.  He was again admitted to RBCH in April 1982 because of pain in right lower chest.  During a consultation with K. Alimurka, M.D., the Appellant disclosed smoking one pack of cigarettes per day since age 12 with no period of discontinued smoking for longer than 12 months.  The final diagnosis was respiratory infections.  In February 1983, he was again admitted to RBCH because of a massive hemoptysis.  At that time, he underwent a fiber optic bronchoscopy causing the hemoptysis to subside.  

Records of treatment dated since that time forward have continued to show evidence of ongoing pulmonary conditions, including residuals from prior surgical procedures on the Appellant's lungs.

During a November 2003 new patient consultation at Cardiac & Vascular Associates, the Appellant disclosed a smoking history of two packs per day for 35 years and quitting 15 years ago [smoking from 1953 until 1988].

In April 2005, the Appellant submitted an Extract of Registrant Classification Record from the Selective Service System completed in March 2005.  The record revealed that the Appellant was classified as available for military service in September 1957, "not qualified for military service" in July 1958, a member of a Reserve component or student taking military training in January 1962, and qualified for service only in time of war or national emergency in July 1963.  The Appellant asserted that the National Guard was "well aware of his lung condition at the time of his enlistment."  He stated that he was sent for a physical examination for the purpose of being re-classified and enclosed a copy of his February 1961 enlistment examination report in support of this assertion.  He reiterated his contention that his pneumothorax disability was aggravated by rigorous training and breathing gas fumes during basic training.

In January 2009 correspondence, the Appellant asserted that Dr. Carter had been convinced that the needle aspiration of his lung and the delay of using a closed chest tube procedure while he was at the Army hospital had caused permanent damage to his lung.

The appellant has been afforded two VA examinations by the same VA physician (VA examiner) and a medical expert opinion was obtained from a VA pulmonologist to evaluate his claimed pneumothorax disability.  

On VA examination in September 2009, the Appellant stated that he experienced a spontaneous pneumothorax for the first time in 1959.  Regarding his 1961 pneumothorax, he reported being told by his private thoracic surgeon that delays and mistakes made during the management of his pneumothorax during service in 1961 resulted in chronic obstructive pulmonary disease (COPD) and permanent injury to his lung.  The Appellant also reported a 35 pack/year history of smoking with none in the past 20 years.  He stated that he had experienced progressive dyspnea on exertion since the second collapse [in 1961] and that worsening had accelerated since the 1972 resections.  He described recurrent spontaneous pneumothoraces and lung infections since ACDUTRA service.  

Following a review of the claims file, subject history obtained from the Appellant, and physical examination, the VA examiner indicated that the clinical course for the Appellant was typical for a primary spontaneous pneumothorax (PSP), especially in the presence of continued smoking.  The examiner cited statistics indicating that smoking tended to predispose patients to PSP.  "Compared to non-smokers, the relative risk of PSP in men was...21 times higher in moderate smokers (13 to 22 cigarettes per day), and 102 times higher in heavy smokers ([more than] 22 cigarettes per day)."

The examiner opined that from the available information of record, management of the Appellant's pneumothorax at Ireland Army Medical Center was well within present standards of care.  The examiner noted that in patients who are clinically stable, an initial observation period is appropriate, and if the pneumothorax demonstrates reduction within six hours, many patients can be sent home to return for outpatient follow-up.  If the pneumothorax does not decrease or if it increases during a reasonable observation period and the patient is still stable, needle aspiration of air can be performed.  The examiner noted that based on evidence from several studies, many authorities prefer to manage most hemodynamically-stable patients initially with aspiration rather than with tube thoracostomy.  For patients who do not respond to needle aspiration or who are unstable, closed thoracostomy tube drainage is indicated.  Pleurodesis and video assisted thorascopy are considered with patients who demonstrate a persistent air leak.  

The examiner concluded that the Appellant had a preexisting PSP and that such disorders are often characterized by recurrences, especially with continued exposure to risk factors, such as smoking.  Thus, the examiner opined that it was more likely than not that the Appellant's case followed a course that could not be considered unexpected, and that it was more likely than not that the management of his pneumothorax during his active service did not contribute to any subsequent deterioration in his condition.  

The examiner further concluded that it was more likely than not that the Appellant's pneumothorax did not undergo a permanent increase in underlying pathology during the period of ACDUTRA.  Finally, the examiner opined that it was more likely than not that the recurrent infections that are mentioned in the Appellant's records, including the diagnosis of bronchiectasis and possibly some portion of his restrictive defects currently observed on pulmonary function testing were related to continued smoking and the events that happened after the Appellant's release from service, including surgeries and associated sequellae.

As noted above, the Court vacated the Board's April 2010 decision and remanded the claim to the Board.  The Court held that the Board failed in its duty to assist the Appellant with respect to obtaining a letter from Dr. Carter to "proper military authority," which preceded his discharge by physical disqualification.  The May 1963 letter authored by Dr. Carter was obtained and associated with the claims file in November 2012.  

The Court also directed the Board to reassess the Appellant's lay evidence and provide an adequate statement of reasons or bases for its findings, noting that the Board had concluded that the Appellant was not competent to opine whether his condition increased in severity during his period of ACDUTRA without proffering any reasons or bases for its conclusion.  The Board acknowledges that the Appellant is competent to describe symptoms such as chest pain or shortness of breath.  However, the Board finds that medical knowledge and expertise is required to determine whether his pneumothorax disability was aggravated during ACDUTRA service beyond the normal progression of the disease as a result of physical activity or medical care received in managing his recurrent pneumothorax.  In this regard, the Board finds that factors such as the cause of spontaneous pneumothorax, factors contributing to recurrence, the standard of care in treating spontaneous pneumothorax, and interpreting medical evidence to identify any resulting lung damage are beyond the competence of lay people.

In March 2013, the Appellant submitted an Abstract published in December 1989, which concluded that 

[t]reatment of SP [spontaneous pneumothorax] should be prompt with the objective of complete re-expansion of the lung and prevention of recurrent pneumothorax.  This should be accomplished by the use of chest tube thoracostomy with early addition of thoracotomy as necessary.  Selected use of thoracentesis can be effective.  The use of observation alone can be dangerous and is associated with a higher recurrence rate.

In March 2013, the Appellant was afforded a new VA examination by the same VA physician who conducted the September 2009 VA examination.  The VA examiner again reviewed the record, noted the Appellant's complaints and medical history, and indicated that he could find nothing in the Appellant's record to suggest that the standard of care with respect to the management of the Appellant's first recurrence of pneumothorax in 1961 had been breached.  The examiner believed that the first recurrence was managed well within acceptable standards of care and observed that nowhere in the available records is there any physician's statement incriminating the events surrounding the management of the first recurrence.

The examiner cited to the May 1963 letter from Dr. Carter, which indicated that the Appellant was under treatment for recurrent pneumothorax.  The examiner observed that unless the Appellant experienced a pneumothorax not otherwise noted in the records, it must be assumed that Dr. Carter was referring to the Appellant's first recurrence in August 1961 nearly two years prior [to the May 1963 letter].  The examiner noted, however, that all evidence in the records indicates that this August 1961 pneumothorax resolved completely without objective evidence of permanent damage, and there were no objective findings presented by Dr. Carter or any other provider to support any related derangement requiring Dr. Carter's treatment.  Rather, the examiner observed that the Appellant did not experience another recurrence until 1972.  The examiner emphasized that Dr. Carter's letter made no mention of any relationship between any of the Appellant's problems and the management of the first recurrent pneumothorax in 1961, as claimed by the Appellant.

With regard to current respiratory status, the examiner indicated that his assessment remained incomplete and that the Appellant's cooperation in the study was so poor as to invalidate any data obtained.  

After considering all the evidence, the examiner reiterated his prior conclusions that the Appellant had a preexisting pulmonary disorder, primary spontaneous pneumothorax, and that the first recurrent episode of that disorder was managed within acceptable standards of care.  Thus, he concluded that it was more likely than not that care received at that time did not contribute to any subsequent deterioration in his respiratory status, and there was no objective evidence to support such a causative relationship.  He also explained that rupture of small, otherwise subclinical lung cysts are the usual cause of spontaneous pneumothoraces, and recurrent episodes are not unusual, especially in a heavy smoker.  Incidentally, the examiner noted that the Appellant's second recurrence, after his ACDUTRA service, was not so well managed.  In conclusion, the examiner again opined that it was more likely than not that the Appellant's condition did not undergo a permanent increase in underlying pathology during his ACDUTRA service.  

In a July 2013 letter, the appellant expressed disagreement with the VA examiner's findings.  He reiterated that he had been suffering from respiratory symptoms for 10 days beginning on August 8, 1961, and that his x-ray revealed a 10 to 20 percent pneumothorax.  He reported suggesting that his lung could be collapsed, but that he was sent back to his unit.  He noted that on August 14, he again sought treatment for sharp pain and was found to have pulled a muscle and sent back to his unit.  He was again sent back to his unit on August 15, and assigned light duty for two days.  He reported that when he could go no more, he was finally taken to the hospital on August 18.  He contended that he suffered 18 days of unnecessary pain between August 8 and August 25.  He vehemently contended that he was not given proper medical care during his period of ACDUTRA service, either prior to or during his hospitalization at Ireland Army Hospital, and that his lung condition was permanently aggravated by such lack of appropriate medical care.  

In an effort to fully address the Appellant's lay contentions regarding his alleged increase in severity of his pulmonary disorder during ACDUTRA service, and his report of being told by Dr. Carter, his private thoracic surgeon, that his in-service thoracic disability underwent a permanent increase in severity due to care provided, the Board requested a medical expert opinion from a VA pulmonologist in August 2013.

In an October 2013 medical opinion report, a VA pulmonologist indicated that she thoroughly reviewed the case, as well as relevant medical literature in answering the questions posed.  In fact, the opinion report includes footnotes, citing the supporting medical publications reviewed.  The first question asked whether it is at least as likely as not that the Appellant's preexisting pulmonary condition underwent an increase in severity beyond its natural progression during his period of ACDUTRA service, either as a result of the medical care provided prior to or during his hospitalization, as a result of the rigorous duties imposed during his basic training, or as a result of any other notable reason.  

The pulmonologist opined that it is most likely that the Appellant's pre-existing pulmonary condition followed its natural progression.  In support of her conclusion, the pulmonologist explained that spontaneous pneumothorax is a difficult condition to treat and recurs in up to 50 percent of cases.  Known factors that increase the chance of recurrence are: tall stature, female gender, low body weight, and continued smoking.  Rigorous physical exercise has not been shown to cause spontaneous pneumothorax.  In contrast, most patients are at rest when it occurs.  Those who smoke one pack per day increase their chance of recurrence by over 100 fold.  The pulmonologist concluded that unfortunately, the Appellant's continued smoking is the most likely cause of both recurrence of pneumothorax and his COPD.

In addressing the Appellant's contentions that he suffered extensive pain before being properly treated and that he was significantly delayed in being given appropriate treatment for his pneumothorax, the pulmonologist stated that "the physicians followed standard of care, even by today's standards."  The pulmonologist elaborated that it is common practice for a small pneumothorax to be treated with oxygen alone initially because it can hasten the resolution of pneumothorax by four fold.  Conservative management is started first because many respond to this therapy, and more invasive therapies such as chest tube placement can lead to more severe pain.  After an appropriate observation period, the physicians in this case recognized that his pneumothorax was not resolving, and appropriately placed a chest tube.  The pulmonologist added that she did not see any delays in his care after he sought medical attention.  Regarding his pain, the pulmonologist explained that chest pain in pneumothorax can be minimal or severe.  The pain is typically described as "sharp" early on in the course, and then becomes a steady ache.  Symptoms usually resolve within 24 hours, even if the pneumothorax remains untreated and does not resolve.

Finally, the pulmonologist addressed the Appellant's contention that his private thoracic surgeon informed him that delays and mistakes made during management of his pneumothorax during service resulted in permanent pulmonary disability, including COPD.  The pulmonologist explained that it is true that extreme delay (months to years) in treatment of pneumothorax can lead to "trapped lung," where the lung will not properly re-expand after treatment.  Clinically, this is usually seen in the case of therapeutic induction of pneumothorax for tuberculosis, which was used historically.  In the Appellant's case, there is documentation of a chest x-ray showing complete re-expansion of his lung following treatment.  Therefore, he did not suffer trapped lung due to delays in care.  Because he had complete re-expansion of his lung following treatment, he did not suffer permanent pulmonary disability due to his pneumothorax.  Likewise, delay of needle aspiration does not increase the chance of recurrence of spontaneous pneumothorax.  Additionally, the pulmonologist remarked that she was unable to find a single case report where recurrent pneumothorax has led to COPD.  In contrast, smoking and COPD/emphysema frequently lead to pneumothorax.

In November 2013 correspondence, the Appellant responded to the October 2013 VA medical expert opinion and submitted duplicate copies of evidence already in the file.  He questioned whether the VA pulmonologist had access to the entire claims file and suggested that the October 2013 medical opinion report and those from the September 2009 and March 2013 VA examiner reflected "discrimination against...smokers."  He also believed that knowing how the October 2013 VA pulmonologist would have handled the Appellant's reported symptoms and medical care during ACDUTRA service could determine her "status as to 'expert opinion.'"  He also disputed that oxygen therapy was used during his ACDUTRA treatment for his pneumothorax.

In response to these assertions, the Board notes that the pulmonologist's report indicates that she thoroughly reviewed the case; the supporting reasons for each opinion in the report reflect such review and knowledge of the Appellant's pertinent history.  Next, the Appellant's service treatment records, in fact, do reflect that he received oxygen therapy, which consisted of 200cc of air by needle aspiration.  Also, the Board finds that the October 2013 VA pulmonologist explained common practice in managing spontaneous pneumothorax and analyzed the Appellant's records with that standard in mind, as discussed below.  The Board does not find that the pulmonologist's report reflects any reason to questions the pulmonologist's qualifications to render the requested medical opinions.  Finally, a discussion of the Appellant's smoking history follows below.    

The Board has carefully considered the medical and lay evidence of record, but finds that service connection for spontaneous pneumothorax is not warranted.

Considering the Appellant's contention that a relationship exists between his current pulmonary disability and the treatment he received during ACDUTRA service for a recurrent pneumothorax, the Board finds unpersuasive his assertion of untimely and improper care, thereby aggravating his preexisting pneumothorax disability by damaging his lung.  First, while the Appellant believes that he suffered 18 days of unnecessary pain between his first reported symptoms on August 8 and the closed tube thoracotomy on August 25, the Board emphasizes that the Appellant first disclosed the exact nature of his preexisting pneumothorax disability and past surgical history on August 18, 1961, the day he was admitted to Ireland Army Hospital.  Then, his lung was aspirated, serial chest x-rays were performed, he underwent a closed tube thoracotomy on August 25, the tube was changed, and his lung expanded with no evidence of pneumothorax on subsequent x-ray studies in September, October, and December 1961, or until 1972.

Second, with respect to the May 1963 letter from Dr. Carter and the Appellant's report that Dr. Carter believed that the in-service thoracic disability underwent a permanent increase in severity due to care provided, the Board finds that the letter on its face does not tend to show that the Appellant's pneumothorax permanently increased in severity beyond the natural progress of the condition during the period of ACDUTRA.  While the May 1963 letter authored by Dr. Carter recommended the Appellant's discharge from the National Guard due, in part, to recurrent pneumothorax, the letter did not mention or discuss the Appellant's treatment for his first recurrent pneumothorax during ACDUTRA service, any worsening of his pneumothorax during ACDUTRA service, or the fact that the Appellant completed his six-month ACDUTRA obligation and another year and a half of National Guard service before Dr. Carter's recommended discharge.  As a result, Dr. Carter's letter does not address the question of whether the preexisting pneumothorax was aggravated during ACDUTRA service and has no probative weight on the pertinent medical question.

Finally, the only medical opinion evidence regarding the issue of whether the Appellant's pneumothorax was aggravated during ACDUTRA service was from the September 2009 and March 2013 VA examiner and the October 2013 VA pulmonologist.  The Board finds that these medical opinions are persuasive and probative evidence against the claim for service connection based on claimed aggravation of a preexisting disability because they were based on a review of the claims file, subjective history from the Appellant, physical examinations, and supported by articulated medical explanations that are consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

The VA examiner and the VA pulmonologist each concluded that the Appellant received timely, appropriate medical care for his first recurrent pneumothorax in 1961 during ACDUTRA service.  The pulmonologist specifically did "not see any delays in his care after he sought medical attention," and both physicians described the common practice or standard of care in managing pneumothorax, beginning conservatively with an observation period and progressing to more invasive treatment from needle aspiration to surgical intervention.  The Board finds that these conclusions are fully supported by contemporaneous ACDUTRA treatment records, which reflect prompt evaluation and hospitalization once the Appellant disclosed the exact nature and history of his previous pneumothorax, needle aspiration of 200cc of air, serial x-ray examinations, and surgical intervention after approximately one week of observation and conservative management.

The Board considered the Abstract received from the Appellant in March 2013, which recommended "prompt" treatment of spontaneous pneumothorax to be accomplished by the use of chest tube thoracostomy with early addition of thoracotomy as necessary.  Here, the Abstract does not define "prompt" or identify the severity of pneumothorax that would warrant prompt surgical intervention.  In any event, as discussed above and below, competent medical opinion evidence particular to the Appellant's pneumothorax during ACDUTRA service establishes that the Appellant did receive timely, appropriate medical treatment when he sought it and his lung fully re-expanded following that treatment. 

The VA examiner and the VA pulmonologist also concluded that the Appellant's pneumothorax disability was not aggravated during ACDUTRA service, but instead followed its natural progression, characterized by common recurrence particularly with continued exposure to risk factors such as smoking. 

Both the VA examiner and the VA pulmonologist explained that recurrent episodes of pneumothorax are not uncommon, recurring in 50 percent of cases, and the risk of recurrence increases among people who smoke.  Therefore, given the Appellant's pre-service history of right pneumothorax in 1959 and his history of smoking at least one pack of cigarettes per day for ten years prior to ACDUTRA service, one could reasonably expect a recurrent pneumothorax.  The Board finds that the examiner and pulmonologist's conclusions are consistent with and supported by the evidence of record.

The Board also considered the Appellant's assertion that the VA examiner and reviewing pulmonologist discriminated against him as a smoker in rendering their medical opinions.  However, the Board finds that each medical opinion merely notes the fact that the Appellant reported smoking between one and two packs of cigarettes since age 12 and continuing for 35 years.  Based on the Appellant's consistent statements regarding his age when he began smoking, the evidence reflects a ten-year smoking history prior to his ACDUTRA service.  The Board finds that the statements of the VA examiner and VA pulmonologist regarding the increased risk of pneumothorax recurrence among smokers is relevant to the Appellant's smoking history prior to ACDUTRA service and to his preexisting and recurrent pneumothoraces.  The Board also finds that the opinions were offered in an objective tone without evidence of discrimination or general bias against people who smoke.

Further supporting the conclusion that the Appellant's preexisting pulmonary condition was not aggravated during ACDUTRA service, the VA pulmonologist pointed to x-ray evidence showing complete re-expansion of his pneumothorax after treatment and explaining that such evidence demonstrated that the Appellant did not suffer permanent pulmonary disability due to his pneumothorax.

Addressing final assertions regarding the claimed aggravation, the pulmonologist explained that rigorous physical exercise has not been shown to cause spontaneous pneumothorax, delay of needle aspiration does not increase the chance of recurrence of spontaneous pneumothorax, and she was unable to find a single case report where recurrent pneumothorax has led to COPD.  Again, the Board finds that the medical opinions rendered by the VA examiner and VA pulmonologist are persuasive evidence against the claim for service connection.  They have considered the Appellant's lay assertions and the medical evidence of record and have explained the standard of care in pneumothorax management and why the evidence does not demonstrate aggravation during ACDUTRA service.

In summary, the preponderance of the evidence shows that the Appellant had a preexisting pneumothorax that required surgical intervention prior to ACDUTRA service; and when he experienced his first recurrent pneumothorax during ACDUTRA service, he received timely medical care that was consistent with common practice.  The Appellant has not established by competent evidence that his physical training or his treatment for recurrent spontaneous pneumothorax caused any permanent increase in the severity of pneumothorax disability beyond the natural progress of that condition.  As explained above, the Appellant has the burden of showing both that he experienced a permanent increase in disability during his period of ACDUTRA, and that such permanent increase was beyond the natural progress of that disability.  See Donnellan, 24 Vet. App. at 173-75.  He has not presented evidence that meets this burden. 

Therefore, the Board concludes that the evidence is against a grant of service connection for pneumothorax and it must deny his appeal as to this issue.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for pneumothorax, claimed as a chronic bronchial condition, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


